13. Prevention and correction of macroeconomic imbalances (
on behalf of the Committee on Economic and Monetary Affairs. - Madam President, on behalf of the committee, I would like to request the adjournment of the final vote, under Rule 57(2).
As you know, this was the view of the committee expressed on Tuesday, and we think that we can now proceed to have further discussions with the Council with a view to achieving a satisfactory outcome.
I therefore ask for the adjournment in order that we can conclude this or leave the door open to concluding it, with a first-reading agreement in July.
on behalf of the S&D Group. - (DE) Madam President, we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament already voted against this amendment at the committee stage. We believed that this report was ready to be put to a vote now, and the overwhelming approval for this report would seem to prove us right. We are familiar with the arguments put forward as to why we should re-enter negotiations with the Council, which is why I would like to state my position on the motions for a postponement that will follow the other parts of this package. We can see this as an indication that the German and French governments need to move once again on two significant points. However, we know from the Council that this is not going to happen. That is why one question is of decisive importance for us: what do the groups who support this motion plan to do if the Council fails to make any changes that reflect our decisions? Will they vote in favour or against the packages? This is an important issue for us.
Madam President, I would like to underline what Mrs Bowles has said: we are hoping to find a final agreement on the report before our plenary session in July.
Right from the beginning, we have taken the position as a Parliament - including the Socialist Group - that we treat this as a package. So let us treat this as a package and now support Mrs Bowles' proposal to postpone the vote to July.